Title: From George Washington to Anthony Wayne, 30 July 1781
From: Washington, George
To: Wayne, Anthony


                  Dear Sir
                     
                     Head Quarters Dobb’s Ferry 30th July 1781
                  
                  I with the greatest Pleasure received your Acco. of the Action at Green Spring—as I had just before seen it thro’ the Channel of Mr Rivingston and you may therefore suppose in the most unfavorable Light—The Marquis de la Fayette speaks in the hansomest Manner of your own Behaviour & that of the Troops under your Comand in the Action.
                  I think the Account which Lord Cornwallis will be obliged to render of the State of Southern Affairs will not be very pleasing to the Ministerial Eyes & Ears, especially after what appear to have been their Expectations by their intercepted Letter of March last.
                  I am in hopes that Virginia will be soon if not before this Time so far relieved as to permit you to march to the Succour of Genl Greene, who with a handfull of Men has done more than could possibly have been expected—should he be enabled to maintain his Advantages in the Carolina’s & Georgia, it cannot fail of having the most important political Consequences in Europe.
                  Be pleased to make my Compliments to Colonels Butler & Stewart & the Gentlemen of the Line—I cannot but feel myself interested in the Welfare of those to whose gallant Conduct I have so often been a Witness.  I am, with sincerest Esteem Dear Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               